Maletz, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States as follows:
1. That the articles marked “A” and initialed JW (Commodity Specialist’s Initials) by Commodity Specialist John Walsh (Commodity Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof were assessed with duty at the rate of 35% ad valorem under Item 737.90, TSUS, as parts of toys not specially provided for, and are claimed to be dutiable at 11.5% ad valorem under Item 734.20, TSUS, as parts of game machines having mechanical controls for manipulating the action.
2. That the device of which said articles are parts is a substantially constructed road race game consisting of cars operated on track, in the operation of which each player controls the speed of the oars by mechanical controls to conform to the conditions of the track so as to be first at the finish line.
*1183. That said device is the type of article described in Item 784.20, and excepted from tbe provisions of Item 737.90 by virtue of Headnote 1 (Mi), Subpart E, Part 5, Schedule 7.
IT IS FURTHER STIPULATED AND AGREED that said protests be submitted on this stipulation, the protests 'being limited to the articles marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiffs, to be under item 734.20, Tariff Schedules of the United States, at 11.5 percent ad valorem, as parts of game machines.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.